Exhibit 10aad-4
   
GUARANTY CONFIRMATION AGREEMENT
    

AGREEMENT, dated as of November 11, 2008, by and among Rogers KF, Inc., a
Delaware corporation, Rogers Specialty Materials Corporation, a Delaware
corporation, Rogers Japan Inc., a Delaware corporation, Rogers Southeast Asia,
Inc., a Delaware corporation, Rogers Taiwan, Inc., a Delaware corporation,
Rogers Korea, Inc., a Delaware corporation, Rogers Technologies Singapore, Inc.,
a Delaware corporation and Rogers Circuit Materials Incorporated, a Delaware
corporation (together, the "Guarantors"), and RBS Citizens, National
Association, a national banking association (the "Bank"), successor in interest
to Citizens Bank of Connecticut, a Connecticut stock savings bank.


RECITALS


The Guarantors executed and delivered to Citizens Bank of Connecticut,
predecessor in interest to the Lender, a Guaranty dated as of November 13, 2006
(the "Guaranty"), pursuant to which the Guarantors absolutely and
unconditionally guaranteed to the Lender the full and prompt payment and
performance when due of the "Obligations" of Rogers Corporation (the
"Borrower"), Rogers Technologies (Barbados) SRL, Rogers (China) Investment Co.,
Ltd., Rogers N.V., and Rogers Technologies (Suzhou) Co. Ltd. to Citizens Bank of
Connecticut, predecessor in interest to the Lender, all as set forth in more
detail therein. The Lender and the Borrower now desire to enter into a certain
Amendment No. 4 to Multicurrency Revolving Credit Agreement dated of even date
herewith (the "Amendment").


Guarantors shall derive substantial benefits, financial and otherwise, from the
execution and delivery of the Amendment and any agreements or instruments
executed in connection therewith (including without limitation any and all
amended and restated revolving credit notes).


The Lender is only willing to enter into the Amendment if, among other things,
Guarantors execute and deliver this Agreement.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the granting of any further credit by the Lender to
the Borrower, Guarantors hereby agree as follows:


1.            Each Guarantor hereby represents, warrants, confirms and covenants
to the Lender that (i) the Guaranty remains in full force and effect, (ii) the
Guaranty remains the legal, valid and binding obligation of such Guarantor,
enforceable in accordance with its terms, (iii) such Guarantor has no claims,
counterclaims, defenses or offsets against the Lender, whether relating to the
Guaranty or otherwise and (iv) pursuant to the provisions of the Guaranty, the
obligations of the Borrower guaranteed by such Guarantor pursuant to the
Guaranty include, without limitation, all principal, interest, costs and
expenses (including attorneys' fees) under the Notes and any and all obligations
under any swap or hedging agreements. Pursuant to the applicable terms and
provisions of the Guaranty, none of the modifications set forth or to be set
forth in the Amendment (or in any other agreement or instrument) shall impair
the obligations of Guarantors under the Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
2.  The execution and delivery of this Agreement (or any other confirmation
(past, present or future)) shall not be construed or interpreted to create a
custom or course of dealing or performance (or any duty or obligation) pursuant
to which the Lender is required to obtain a confirmation or consent from the
Guarantors, or to notify the Guarantors, with respect to any modification or
other event or circumstance. No such consent or confirmation or notice shall be
necessary in connection with any such modification or other event or
circumstance in order to keep the obligations of Guarantors under the Guaranty
in full force and effect, said obligations being unconditional as set forth
therein.
 
3.  No amendment, waiver or other modification of this Agreement shall be
effective against a party hereto unless set forth in writing signed by such
party. This Agreement may be executed in counterparts.
 
4.  This Agreement shall (i) be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and (ii) shall be
governed by and construed in accordance with the internal laws of The
Commonwealth of Massachusetts.

 
[Signatures begin on next page]
 

--------------------------------------------------------------------------------


 
           IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement as of the day and year first written above.





 
ROGERS KF, INC.
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 
 

 
ROGERS SPECIALTY MATERIALS CORPORATION
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 
 

 
ROGERS JAPAN INC.
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 

--------------------------------------------------------------------------------


 
 
 

 
ROGERS SOUTHEAST ASIA, INC.
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 
 

 
ROGERS TAIWAN, INC.
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 
 

 
ROGERS KOREA, INC.
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 

--------------------------------------------------------------------------------


 
 

 
ROGERS TECHNOLOGIES

SINGAPORE, INC.
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 
 

 
ROGERS CIRCUIT MATERIALS

INCORPORATED
         
 
By:
/s/ Robert D. Wachob
     
Robert D. Wachob
     
President
         

 

             
 
By:
/s/ Dennis M. Loughran
     
Dennis M. Loughran
     
Vice President
         

 
 
 

 
RBS CITIZENS, NATIONAL ASSOCIATION
         
 
By:
/s/ Gary Burdick      
Its Senior Vice President
                 

 